Case: 12-12232   Date Filed: 10/19/2012   Page: 1 of 7

                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12232
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:10-cv-00036-JRH-WLB

CARLO CARUANA,

                                                     Plaintiff–Appellant,

                                  versus

COLUMBIA COUNTY BOARD OF EDUCATION,
COLUMBIA COUNTY SCHOOL SYSTEM DEPARTMENT OF
TRANSPORTATION,
CHARLES R. NAGLE,
Superintendent of Schools,
DEWAYNE PORTER,
Director of Transportation,
ROBERT JARRELL, et al.,
Assistant Superintendent,

                                                     Defendants–Appellees.
                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________
                           (October 19, 2012)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-12232     Date Filed: 10/19/2012    Page: 2 of 7

      Carlo Caruana appeals from an adverse summary judgment in favor of the

Columbia County Board of Education (“Board”) on Caruana’s claims that the

Board breached a settlement agreement governing Caruana’s employment as a

school bus driver and violated his Fourteenth Amendment right to procedural due

process when it terminated him from his job without providing him with a pre- or

post-termination appeal hearing. Having considered the parties’ briefs and the

record, we find no reversible error in the district court’s grant of summary

judgment to the Board.


                                   I.     Background


      Caruana was hired as a school bus driver for the Columbia County School

District in August 2004 for an indefinite period of time and worked without an

employment contract. He later joined the Transport Workers Union Local No.

279. In May 2009, Caruana was terminated from his position after a parent

reported to the assistant principal that Caruana had acted inappropriately toward

his two elementary school-aged sons and had made sexually explicit comments to

another student on his bus route. After confirming the comment with the student

and speaking with other students who corroborated the comments, the assistant

principal referred the matter to the director of the county’s transportation

department. The director met with Caruana several times regarding the allegations,

which Caruana denied and asserted that the students had a motive to fabricate the
                                        2
                Case: 12-12232       Date Filed: 10/19/2012      Page: 3 of 7

story because Caruana had previously reported some of the students for school

discipline. After completing his investigation, the director informed Caruana that

he would recommend termination and explained the appeal options available to

Caruana.

       Caruana submitted his appeal to the deputy superintendent, who met with

Caruana to hear his side of the story, and determined that he should be terminated.

Next, the school district’s superintendent reviewed the termination

recommendations of both the transportation director and the deputy superintendent.

He determined that Caruana made inappropriate references to male genetalia to an

elementary school student and, given the two other prior occasions for which

Caruana was advised about his behavior,1 that his conduct warranted termination.

The superintendent advised Caruana that he could have his termination reviewed

by the Board. Caruana requested the Board to review his termination and to give

him a hearing on his appeal. The Superintendent provided the Board with all

documents pertaining to the termination recommendations, witness statements and

Caruana’s written materials. The Board considered all of the submissions and

voted to approve the termination recommendation, without conducting a hearing.


                                       II.     Discussion
1
  Caruana had two other prior incidents, in which he was accused of making inappropriate
comments to female students and in looking at female students inappropriately. Because the
incidents could not be corroborated, Caruana was advised to avoid inappropriate conversations
with students and received a written warning.
                                               3
               Case: 12-12232      Date Filed: 10/19/2012     Page: 4 of 7

       On appeal, Caruana argues that a 2007 settlement agreement between his

union and the school district provided him with an unqualified right to an in-person

hearing before the Board based on the superintendent’s termination

recommendation and that the district court erred in its reading of the settlement

agreement. He also argues that he has a constitutionally protected property right to

his continued employment as a bus driver such that the failure to provide him with

a pre- or post-termination hearing, where he could be represented by a lawyer and

present and cross-exam witnesses, violated his procedural due process rights.2

       Under the terms of the settlement agreement, the Board agreed to expand the

grievance procedures for “classified at-will” employees (also referred to as

“auxiliary personnel”), which includes bus drivers such as Caruana. The Board

policy that applies to classified employees is known as policy GCK. The other

major category of school district employees are referred to as “certified”

employees, which includes teachers and administrators who hold advanced degrees

and state certifications. “Certified” employees are governed by the Board policy

known as GAE. Caruana maintains that the terms of the settlement agreement

made policy GAE applicable to “classified” employees like himself and that such

GAE policy contains the right to an appeal hearing before the Board.


2
 Caruana raised other claims before the district court regarding violations of his First
Amendment and Equal Protection rights based on his union membership, but which he does not
challenge on appeal. We, therefore, deem those claims abandoned.
                                             4
              Case: 12-12232     Date Filed: 10/19/2012   Page: 5 of 7

      We see no reversible error in the district court’s conclusion that the 2007

settlement agreement did not make policy GAE applicable to “classified”

employees. The district court noted that policy GAE is clear that it applies only to

“certified” (and not “classified”) personnel and that its purpose to implement state

law regarding duties to “certified” personnel. Caruana’s position as a bus driver is

not a certified position. Moreover, the district court noted that policy GAE does

not even apply to termination-related policies for certified employees, which are

covered in a separate policy. Instead, the district court correctly concluded that

policy GCK, which explicitly references classified, at-will employees, governs the

procedures related to Caruana’s termination. Indeed, Board policy GCK, dated

December 8, 2009 and entitled “Suspension/Termination (Auxiliary Personnel),”

provides the appeal procedures by which Caruana’s termination is governed. This

policy provides that the superintendent can temporarily terminate, pending Board

approval, an auxiliary employee. Those employees who have twenty-four months

of continuous employment, (as Caruana had), have the right to have the Board

review their termination. The Board, upon good cause, has the discretion to grant

such employees an appeal hearing. All of these procedures were followed in

Caruana’s case, although the Board chose not to grant Caruana an in-person




                                          5
                 Case: 12-12232       Date Filed: 10/19/2012        Page: 6 of 7

hearing, and instead approved his termination upon review of the written

submissions.3

       Next, Caruana argues that he had a constitutionally protected property right

in his continued employment and therefore his Fourteenth Amendment procedural

due process rights were violated when he was not given a formal pre- or post-

termination hearing. In order to establish a procedural due process violation,

Caruana must show “a deprivation of a constitutionally-protected liberty or

property interest; state action; and constitutionally inadequate process.” See

Cryder v. Oxendine, 24 F.3d 175, 177 (11th Cir. 1994). Here, the district court

concluded that Caruana failed to establish that he had a protected property interest

in his continued employment and therefore granted summary judgment to the

Board on this claim.

       “To obtain a protected property interest in employment, a person must have

more than a mere unilateral expectation of continued employment; one must have a

legitimate claim of entitlement to continued employment.” Warren v. Crawford,

927 F.2d 559, 562 (11th Cir. 1991). “A public employee who may be terminated


3
  Caruana also argues that the Board failed to abide by the terms of the 2007 settlement
agreement, which contemplated an expansion of due process protections for classified
employees, by not providing him with an in-person appeal hearing. We see no merit to this
argument. Prior to 2007, classified employees did not have the right to Board review of
decisions regarding their termination, whereas as a result of the settlement agreement, classified
employees with twenty-four months of continuous employment have the right to appeal their
termination recommendations to the Board. Here, Caruana appealed his termination
recommendation to the Board, which considered his appeal and voted in favor of termination.
                                                 6
              Case: 12-12232     Date Filed: 10/19/2012   Page: 7 of 7

only for cause, however, has a protected property interest in continued

employment.” Id. Caruana argues that same Board policy GCK that governs the

suspension or termination appeal procedures available to classified employees

establishes his property right in his employment. He notes that the policy allows

the superintendent to temporarily suspend or terminate an employee “who fails to

comply with employment expectations and rules, who fails to perform assigned

duties, or for other good and sufficient cause.” Caruana, argues that the phrase “or

for other good and sufficient cause,” establishes that employees like him can be

fired only for good cause. We see no reversible error in the district court’s

conclusion that this policy does not limit termination to only “for cause” reasons

and thus does not create a protected property interest.

      Moreover, the additional limiting language in the policy that “[n]othing in

this policy shall grant the right to continued employment or change the legal status

of at-will employees,” supports the conclusion that Caruana could be terminated

for reasons other than only for good cause. Because there is no dispute that

Caruana was hired for an indefinite term and that he did not have an employment

contract, this policy does not establish that Caruana has “a legitimate claim of

entitlement to continued employment.” See Warren, 927 F.2d at 562.

      AFFIRMED.




                                          7